Citation Nr: 0209988	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  00-11 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured vertebrae, T12-L1, with demonstrable deformity, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for bone spurs and 
arthritis of the left foot, claimed as secondary to service-
connected back and left knee disabilities.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1969.

This appeal originates from a June 1998 rating decision in 
which the RO denied increased ratings for the veteran's 
service-connected back and left knee disabilities, as well as 
denied claims for service connection for a left foot 
disability claimed as secondary to his service-connected back 
and left knee disabilities, and for special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  The veteran submitted a notice of 
disagreement in November 1998 and a statement of the case was 
issued in April 2000.  The veteran perfected his appeal to 
the Board of Veterans Appeals (Board) in May 2000.  

In an April 2000 rating decision, the RO assigned the veteran 
a separate compensable, 10 percent, evaluation for traumatic 
arthritis of the left knee, effective July 30, 1997 (less 
than the maximum evaluation for the condition).  Accordingly, 
the claim involving a higher evaluation for left knee 
disability now encompasses the two issues set forth on the 
cover page of this decision.  

The veteran testified during a hearing before the undersigned 
Board Member in Washington, DC, in April 2002.  A transcript 
of that hearing has been associated with the record.

The Board's decision on the increased rating claims, and the 
secondary service connection claim, is set forth below.  
However, the claim for special monthly compensation based on 
the need for regular aid and attendance or being housebound 
is addressed in the remand following the order portion of the 
decision.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  Residuals of a fracture of the T-12 and L-1 vertebrae are 
manifested by severe limitation of lumbar motion, and 
radiographically demonstrated deformity of a vertebral body; 
residuals do not include abnormal mobility requiring neck 
brace (jury mast), and are not productive of pronounced 
intervertebral disc syndrome or comparable to ankylosis.

3.  The veteran's internal derangement of the left knee is 
manifested by no more than slight instability.  

4.  The veteran's arthritis is manifested by minimally 
limited motion (noncompensable) with pain.  

4.  There is no competent medical evidence of a nexus between 
the veteran's service-connected left knee and back 
disabilities and bone spurs and arthritis of the left foot; 
the only medical opinion on whether any such relationship 
exists militates against the claim.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for residuals of a fracture of the T-12 and L-1 vertebrae 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5285-5293. 

2.  The criteria for an evaluation in excess of 10 percent 
for internal derangement of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2001).

4.  Bone spurs and arthritis of the left foot are not 
proximately due to or the result of service-connected back 
and left knee disabilities.  38 U.S.C.A. §§ 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the April 2000 statement of the case and November 
2001 supplemental statement of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claims, 
and provided ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain, the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is not here at issue.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The veteran testified at a hearing before the 
undersigned Board Member in April 2002.  In addition, the RO 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims, including VA outpatient records, and medical opinion 
addressing important matters to be resolved in connection 
with the claims on appeal.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture, without first remanding it to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Factual Background

In an April 1970 rating decision, the RO granted service 
connection for residuals of a compression fracture T-12 and 
L-1 and assigned a 20 percent rating.  This rating was 
increased to 40 percent in April 1980.  In August 1982, the 
RO granted service connection for internal derangement of the 
left knee and assigned a 10 percent rating.  In January 1987, 
the RO increased the veteran's rating for his back disability 
to 50 percent disabling.

In August 1997, the veteran filed a clam for increased 
evaluations for his back and left knee disabilities.  He 
added that he had to wear a special boot on his left leg 
because of pinched nerves in his left foot, and he had 
degenerative arthritis and bone spurs in his left foot. 

VA outpatient records dated in 1997 reflect the veteran's 
continuing complaints of back and knee pain and show that he 
was issued an "OPUS" knee brace in September 1997 to 
relieve the pressure in his left knee.  

During a VA examination in September 1997, the veteran 
complained of increased pain in his back and lower 
extremities since service.  He said he did not bend well 
secondary to back pain, was only able to sit for 15 to 20 
minutes, and had limited walking.  He also complained of 
intermittent swelling in the left knee anteriorly over the 
tibial tubercle that was continuing in his ongoing tenderness 
to palpation there.  On examination the veteran ambulated 
with a normal gait.  He was able to toe and heel walk without 
difficulty and could squat and stand with discomfort, but was 
able to do so without assistance.  He could single leg stand 
without assistance.  Forward flexion of the lumbar spine was 
about 45 degrees and extension was about 10 degrees.  Lateral 
bending was about 20 to 25 degrees bilaterally.  The 
veteran's rotation was also limited to approximately 30 
degrees bilaterally.  He did not complain of leg pain on 
forward flexion.  On bench testing, the veteran had 5/5 motor 
strength in all muscle groups of the lower extremities 
bilaterally.  Deep tendon reflexes were equal and symmetric 
at the knees and ankles.  There was mild tenderness to 
palpitation of the left knee.  The veteran was otherwise 
ligamentously stable and there was no effusion present.  
Palpation of the lumbar spine was mildly positive in the 
central portion of the spine without significant paraspinal 
muscle spasm.  The examiner opined that while the possibility 
of an S1 radiculopathy remained, the physical findings on 
physical examination as well as positive electromyogram (EMG) 
and nerve conduction velocity studies would make the 
diagnosis of tarsal tunnel syndrome the most likely, and he 
did not believe that this was at all related to the veteran's 
service-connected knee or back disabilities.  

In regard to the left foot, the veteran complained at the 
September 1997 VA examination of spurs in his left foot, 
bunions bilaterally by history and heel pain bilaterally that 
radiated to his back.  X-rays of the left foot revealed 
normal appearing calcaneus without significant osteophyte 
formation.  The articular surfaces of the bones of the hind 
foot, mid foot and forefoot all appeared well delineated 
without evidence of periarticular osteophyte formation or 
erosion.  Joint space appeared to be well maintained.  The 
examiner opined that the veteran's foot symptoms were likely 
multifactorial and that none of the factors appeared to be 
arthritis.  He said that while it was still possible that the 
veteran had early arthritis in the foot that was missed on 
radiographic examination, this seemed fairly unlikely.

VA outpatient records show that the veteran reported to a 
podiatry clinic in September 1997 for orthotic casting of 
"c/c" of left heel syndrome that was partially relieved by 
Low-dye strapping.  The veteran was assessed as having heel 
spur syndrome, left foot, and tarsal tunnel syndrome, left 
foot.  In December 1997, the veteran reported to a VA 
podiatry clinic for follow up of orthotic dispensing.  He was 
assessed as having tarsal tunnel syndrome and heel pain 
bilaterally which was responding well to orthotics.  At 
another podiatry follow-up appointment in January 1998, the 
veteran reported having to use a Cam Walker on one occasion 
for pain since his last visit.  He was assessed as having 
tarsal tunnel syndrome, heel pain and service-connected knee 
injury with arthritis.

In a June 1998 rating decision, the RO denied an evaluation 
greater than 50 percent for the veteran's service-connected 
back disability and denied an evaluation greater than 10 
percent for his service-connected left knee disability.

A July 1998 VA outpatient record notes that the veteran was 
last seen six months earlier and presented with findings of 
tender paraspinal muscle of the lumbosacral spine, decreased 
active range of motion of the back with flexion and 
extension, tender left posterior malleolus and tender 
bilateral joint line of the left knee.  The record also notes 
that the veteran had a follow-up in the podiatry clinic for 
heel pain and tarsal tunnel syndrome, and had a foot orthotic 
for flat feet to relieve foot pain to some extent.  The 
veteran was assessed as having chronic knee strain, 
degenerative osteoarthritis of the spine, flat feet and 
tarsal tunnel syndrome.  

Another July 1998 outpatient record shows that the veteran 
was referred by his VA physician for a wheelchair evaluation 
and was fitted with a rolls 9000 series wheelchair, but was 
told not to depend on it too much.

At another follow-up visit at the VA podiatry clinic in 
August 1998, the veteran questioned whether his tarsal tunnel 
syndrome could be correlated with his back troubles.  He was 
assessed as having tarsal tunnel syndrome, confirmed by 
"NCV", and onychomycosis.  The physician said that since he 
did not have the veteran's chart, he was unable to review the 
report from the "NCV" regarding determining probable cause 
of his tarsal tunnel syndrome.

VA took an x-ray of the veteran's left knee in August 1998 
revealing degenerative osteoarthritis.  X-ray findings 
regarding the veteran's lumbosacral spine in August 1998 
revealed a mild compression deformity at L1 and hypertrophic 
spurring along the other vertebral bodies.

In a notice of disagreement dated in November 1998, the 
veteran said that he was currently in a wheelchair because of 
his back and knee deterioration.  He said that he wore braces 
on his back and both knees and was unable to handle a lot of 
things.  

A November 1998 VA rehabilitation record notes that the 
veteran had pain in his back and in the left knee with 
ambulation, as well as degenerative spurring lumbar spine, 
left knee.  He had diffuse pain in the left knee joint with 
prolonged standing.  Findings revealed that the veteran was 
obese, but was losing weight, and had a slow gait.  He showed 
no apparent distress for short distance walking and had 
tender lumbar paraspinal muscles.  Active range of motion for 
the back included flexion of 80 degrees and extension of 20 
degrees.  There was mild stiffness of the left knee.  Active 
range of motion of this knee revealed minus two degrees of 
full extension and flexion to 125 degrees.  The veteran was 
assessed as having degenerative joint disease of the left 
knee and degenerative spurring of the lumbar spine.

During a VA examination in January 1999, the veteran 
complained of pain and stiffness in the upper back and of 
being unable to walk more than 20 to 25 feet because of back 
pain.  With distance walking he had increased pain in his 
left knee and had to sit down.  Cold, damp weather increased 
the left knee and back pain.  He was given a back brace that 
helped with pain.  As far as medication, the veteran took 
Ibuprofen 800 milligrams twice a day and Flexeril two to 
three times a day to reduce back spasm.  On examination the 
veteran walked with an atalgic gait on the left side.  There 
was tenderness to palpation above the spinous process of T12-
L1 and tenderness of the paraspinal muscles bilaterally at 
T11-T12 and L1-L2.  There was decreased and painless active 
range of motion of the back of forward flexion to 35 degrees, 
backward extension to 20 degrees, rotation to the right and 
left to 20 degrees, right bending to 18 degrees and left 
bending to 17 degrees.  Deep tendon reflexes in both lower 
extremities, knee jerks and ankle jerks were decreased to +1.  
Straight-leg raising was resisted at 30 degrees bilaterally 
with hamstring tightness and complaint of pain.  Passive 
range of motion gave the veteran moderate discomfort, and the 
veteran could not go above active range.  Sensory examination 
in the lower extremities was normal.  

Findings on VA examination of the knee in January 1999 
include apparent knee effusion and mild, diffuse swelling.  
There was tenderness on palpation of the left mediofemoral 
condyle and tenderness of the patella bilaterally.  There was 
mild stiffness at extreme active range of motion.  Range of 
motion was painless and revealed minus 10 degrees full 
extension and flexion to 120 degrees.  Mild mediolateral 
instability was noted.  Deep tendon reflexes were 1+ in both 
knees.  Strength in the left quadriceps was a "good minus".  
There was a complaint of pain on patellar compression.  
Mcmurray was negative.  Functionally, the veteran walked with 
a left antalgic gait.  There was no apparent fatigue with 
incoordination noted with a deviate gait.  X-rays of the left 
knee revealed degenerative osteoarthritis.  X-rays of the 
thoracolumbar spine revealed mild compression deformity at 
L1, hypertrophic spurring along the other vertebral bodies.  
The examiner gave an impression of traumatic degenerative 
spurring of the lumbar spine with mild compression deformity 
at L1, and traumatic degenerative osteoarthritis of the left 
knee with chronic left knee pain.

The veteran underwent VA examination of his feet in January 
1999.  His main complaint was pain in the arches that 
extended up into the knees with the left lower extremity pain 
being greater than the right lower extremity.  The examiner 
relayed that the pain had occurred over the last several 
years and had gradually worsened and the veteran had been 
diagnosed with heel spur syndrome and tarsal tunnel syndrome 
of the left leg that had been confirmed by "NCV" test.  The 
veteran had received various treatments including CAM 
walkers, orthotic devices and Ibuprofen.  He was currently in 
a wheelchair because it was too painful to ambulate for even 
short distances.  The examiner rendered an impression of 
forefoot valgus deformity bilaterally, plantar fasciitis/heel 
spur syndrome bilaterally, tarsal tunnel syndrome, left leg, 
and onychomycosis.  

In an addendum opinion in February 1999, the VA examiner who 
performed the January 1999 VA examination stated that there 
was no cause and effect relationship between the veteran's 
service-connected disabilities and the conditions of his 
feet.

The veteran presented to a VA podiatry clinic in February 
1999 for continued palliative foot care.  He said that he 
still had foot pain.  He was assessed as having 
onychomycosis, tarsal tunnel syndrome bilaterally and 
osteoarthritis.

During a VA examination in June 2000, the veteran said that 
his back pain had increased to the point where he could only 
walk up to 15 yards and was in a wheelchair most of the time.  
He said he took occasional pain pills for relief.  He 
admitted that foot problems also prevented him from doing any 
significant walking.  Examination findings revealed that the 
veteran was moderately obese, but his physical development 
was excellent in all groups.  He appeared to exaggerate his 
inability to move.  He inhibited all movements during 
examination, and grunted and groaned throughout the testing.  
He stood with lordotic posture.  Range of motion in the back 
revealed flexion from 0 to 45 degrees, extension from 0 to 10 
degrees, lateral bending from 0 to 20 to the right, and 0 to 
20 in the left, rotation from 0 to 45 degrees to the right 
and 0 to 45 degrees to the left, but with considerable 
voluntary inhibition of all movements.  There was no 
demonstrable paravertebral muscle spasm.  The pelvis was 
level and there was no leg discrepancy.  Tenderness was 
present to percussion and palpation over the spine from the 
mid thoracic level to the sacrum.  Tenderness was quite 
suggestable through many areas of the body.  Range of motion 
in both lower extremities appeared to be within normal limits 
in all planes, though the veteran inhibited much movement.  
The examiner was unable to demonstrate definite straight leg 
raising pain, though there was some tightness to the 
hamstring muscles.  Deep tendon reflexes were equal 
bilaterally.  There was no specific motor weakness that could 
be demonstrated.  Range of motion of the left knee was from 0 
to 130 degrees.  There was no ligamentous instability.  There 
was mild tenderness with overlying patellar compression.  X-
ray findings of the spine revealed compression deformity of 
T12 and L1, consistent with old healed fractures.  There were 
minimal degenerative changes noted throughout the spine.  X-
ray findings regarding the left knee revealed mild medial 
femorotibial joint space narrowing consistent with mild 
osteoarthritis.  The radiologist said that findings showed a 
normal left knee for the veteran's age.  The veteran was 
diagnosed as having old healed fractures, T12 and L1, mid and 
low back pain, etiology not clear, chondromalacia patellae, 
left knee, mild, and significant functional aggravation of 
all symptoms.

In an April 2000 rating decision, the RO assigned the veteran 
a separate compensable, 10 percent, rating for traumatic 
arthritis of the left knee.

During a hearing before the undersigned Board Member in April 
2002, the veteran testified that he was unable to bend over 
and could not move around like he used to when he was 20.  He 
said that he has been in a wheelchair since 1994 for various 
disabilities, including the back.  He said that his back had 
become more disabling in the last year.  He said that he had 
constant pain in his back, which worsened with certain 
activities, and that some days it prevented him from getting 
out of bed.  He attributed his limitations of movement and 
pain to arthritis that he said was diagnosed in 1995.  He 
denied being hospitalized or undergoing any surgeries in the 
past year or two due to his back.  With respect to his left 
knee, the veteran said that his knee swelled and stiffened 
and he was unable to walk on it at times.  He said that his 
knee used to give out on him prior to getting a wheelchair.  
He said that he had left knee pain that was constant and 
sometimes kept him up at night.  He said he spent the 
majority of his day in a wheelchair and continued wearing a 
knee brace despite being in a wheelchair.  In regard to his 
foot claim, the veteran said that his VA doctor told him that 
his bone spurs and arthritis of the left foot was related to 
his service-connected back and left knee disabilities, and 
that he would try to obtain an opinion from him to that 
effect.

II.  Analysis

A.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's back and right knee disabilities 
has been considered; however, where as here, increased rating 
issues involve the severity of an already service-connected 
disability, the present level of disability is of primary 
concern when determining whether he is entitled to a higher 
evaluation.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

1.  Low Back

The veteran's low back disability is currently rated as 50 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-5292.  That is, he has been assigned a maximum 40 
percent rating under Code 5292 for severe limitation of 
lumbar motion and was given an additional 10 percent rating 
under Code 5285 for demonstrable deformity of a vertebral 
body.  Thus, in order to obtain a higher evaluation under 
VA's Rating Schedule, the evidence would have to satisfy the 
criteria for a 60 percent evaluation or higher under 
Diagnostic Code 5285 for residuals of a fractured vertebrae, 
a 60 percent evaluation or higher under Diagnostic Code 5293 
for intervertebral disc syndrome, or a 60 percent evaluation 
or higher under Diagnostic Code 5286 for ankylosis of the 
spine.  

With respect to Code 5285 for residuals of a fractured 
vertebrae, a 60 percent evaluation requires residuals without 
cord involvement; abnormal mobility requiring neck brace 
(jury mast).  A 100 percent evaluation requires residuals 
with cord involvement, bedridden, or requiring long leg 
braces.

The medical in this case does not show that the veteran's 
back residuals require abnormal mobility requiring a neck 
brace (jury mast) or include cord involvement, rendering him 
bedridden or requiring long leg braces.  Therefore, the 
criteria for a 60 percent rating or more under Code 5285 is 
not warranted.

Under Code 5293 for intervertebral disc syndrome, a maximum 
60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (i.e. with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc) and little intermittent relief. 

With respect to DC 5293, the General Counsel of VA has held 
that, when, as here, a veteran has received less than the 
maximum evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation of motion, i.e., Diagnostic 
Code 5292.  See VAOPGCPREC 36-97 (1997).  

However, even when DeLuca factors are taken into 
consideration, the veteran's disability is not productive of 
symptomatology that warrants an evaluation in excess of the 
current 50 percent rating under this code.  This is based on 
the medical evidence that fails to show that the veteran's 
symptoms are compatible with pronounced intervertebral disc 
syndrome.  The examiner from the June 2000 VA examination 
stated that demonstrable muscle spasms were not found; and 
while findings from the January 1999 VA examination revealed 
decreased ankle jerk to +1, absent ankle jerk was not found.  
Furthermore, no other neurological findings have been noted.  
Findings at the June 2000 VA examination revealed that deep 
tendon reflexes were equal bilaterally and there was no 
specific motor weakness that the examiner could demonstrate.  
At an April 1997 VA consultation, the veteran denied 
radiating pain.  In short, as shown by the veteran's 
diagnoses and findings, his disability picture regarding his 
back does not support a 60 percent rating under Code 5293 for 
pronounced intervertebral disc syndrome.

Lastly, under Code 5286 for ankylosis, a 60 percent 
evaluation is warranted for ankylosis at a favorable angle.  
For a 100 percent evaluation, there must be complete bony 
fixation of the spine at an unfavorable angle, with marked 
deformity and involvement of major joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type). 

In the absence of evidence of, or disability comparable to, 
ankylosis of the whole spine, there is no basis for 
evaluation under Code 5286 providing for a higher than the 
current 50 percent rating.  

Additionally, there is no showing that the veteran's back 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321.  There 
is no showing that this particular disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Moreover, this 
condition is not shown to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand this claim for a higher 
initial evaluation to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For the reasons given above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for residuals of a fractured vertebrae T12 and 
L1 with demonstrable deformity.  As such, the benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Left Knee

The veteran's internal derangement of the left knee is 
currently evaluated as 10 percent disabled under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under this code, a 10 percent 
evaluation is warranted for recurrent subluxation or lateral 
instability that is slight and a 20 percent evaluation is 
warranted for recurrent subluxation or lateral instability 
that is moderate.  For recurrent subluxation or lateral 
instability that is severe, a 30 percent evaluation is 
warranted.

Regarding subluxation, the record is devoid of complaints or 
findings regarding recurrent subluxation.  Moreover, the 
findings pertaining to instability are not consistent.  That 
is, while findings on VA examination in January 1999 included 
mild instability, findings both prior to and subsequent to 
that examination revealed no instability.  Specifically, the 
veteran was found at a VA examination in 1997 to have no 
ligamentous instability except for mild tenderness, and was 
found to have no ligamentous instability at the more recent 
examination in June 2000.  Moreover, during his hearing, the 
veteran testified that his left knee has given out on him and 
VA outpatient clinical records show that he was prescribed an 
"OPUS" knee brace in 1997 to relieve the pressure on his 
knee (which was prior to a prescribed a wheelchair in 1998).  

Collectively, the Board finds that this evidence indicates 
that the veteran experiences no more slight, if any 
instability associated with his left knee internal 
arrangement, which is consistent with the current 10 percent 
evaluation.  Clearly, given mild nature of instability found 
at the 1999 VA examination and the fact that no ligamentous 
instability was found on more recent VA examination in June 
2000, the evidence does not support a moderate level of 
disability under Code 5257.  

As indicated above, the veteran also has, effective July 30, 
1997, assigned the veteran a separate 10 evaluation pursuant 
to Diagnostic Code 5010, for traumatic arthritis affecting 
the left knee.  Under this code, arthritis due to trauma and 
substantiated by X-ray will be rated as degenerative 
arthritis.  Degenerative arthritis, in turn, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees and a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2001).

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2001).

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, and Deluca, 
consideration must also be given to a higher rating under 
Codes 5260 and 5261 based on limitation of motion due to pain 
on use or during flare-ups, or due to weakened movement, 
excess fatigability or incoordination.  

In order to be entitled to a 10 percent evaluation under Code 
5260 based on a strict adherence to the limitation of flexion 
code, the veteran would have to demonstrate limitation of 
flexion to 45 degrees.  Not only does the veteran not meet 
this criteria, he does not even meet the criteria for a 0 
percent evaluation under this code requiring limitation of 
flexion to 60 degrees.  This is in view of his demonstrated 
ranges of motion for flexion of 125 degrees in November 1998, 
120 degrees in January 1999 and 130 degrees in June 2000.  
See 38 C.F.R. § 4.71a, Plate II.  Similarly, the veteran 
would have to demonstrate limitation of extension to 10 
degrees in order to meet the criteria for a 10 percent 
evaluation under Code 5261, but his demonstrated ranges on 
extension of minus 2 degrees of full extension in November 
1998, minus 10 degrees of full extension in January 1999 and 
full examination in June 2000, does not even qualify him for 
a noncompensable evaluation under this code.  See 38 C.F.R. 
§ 4.71a, Plate II.

With respect to pain, although the veteran's demonstrated 
range of motion at the January 1999 VA examination was noted 
to be painless, the evidence from VA examinations and 
outpatient clinics is consistent in reflecting the veteran's 
persistent complaints of left knee pain, particularly on 
prolonged standing and walking and intermittent swelling.  
Moreover, these records contain findings of swelling, mild 
stiffness and mild tenderness.  Accordingly, such findings 
entitle the veteran to a 10 percent evaluation under Code 
5003 for painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.

For the foregoing reasons, the Board finds that more than a 
10 percent schedular evaluation for either aspect of the 
veteran's overall left knee disability is not warranted under 
the current diagnostic codes.  Moreover, in the absence of 
evidence of in disability comparable to, ankylosis 
(Diagnostic Code 5256) or dislocated semilunar cartilage 
(Diagnostic Code 5258), there is no other potentially 
applicable diagnostic code under which to evaluate the 
veteran's arthritis or internal derangement, respectively.  

Additionally, there is no showing that neither the veteran's 
left knee internal derangement, nor his left arthritis, 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321.  There is no 
showing that either condition has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those noted above, the 
Board is not required to remand or refer either claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell, 9 Vet. App. at 158-9; Floyd, 9 Vet. App. at 96; 
Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent, each, for internal derangement of the left 
knee and for traumatic arthritis of the left knee.  As such, 
the benefit-of-the-doubt rule does not apply and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 55-57.  


B.  Secondary Service Connection Claim

The veteran has been consistent in his assertions that he 
developed bone spurs and arthritis of the left foot as a 
result of his service-connected back and left knee 
disabilities.  As such, the laws and regulations governing 
claims for secondary service connection govern the 
adjudication of this claim.  

Service connection may be granted for "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury.  " 38 C.F.R. § 3.310(a) (2001); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  In addition to 
authorizing service connection for disability caused by an 
already service-connected disability, that regulation has 
been interpreted to permit service connection for the degree 
of disability result from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

While the veteran's assertions of a relationship between bone 
spurs and arthritis of his left foot and his service-
connected back and left knee disabilities have been 
considered, the record contains no medical evidence 
whatsoever to support these assertions.  With respect to 
arthritis, a VA examiner in September 1997 stated that the 
veteran's foot symptoms were likely multifactorial, but none 
of the factors appeared to be arthritis.  He added that it 
was possible that the veteran had early arthritis in the foot 
that was missed on radiographic examination, but that this 
seemed fairly unlikely.  He said that the most likely 
diagnosis was tarsal tunnel syndrome and he did not believe 
that this was at all related to the veteran's service-
connected knee and back conditions.  While a recent VA 
podiatry record in February 1999 reflects a diagnosis of 
osteoarthritis, it is not shown that this diagnosis was based 
on x-ray findings since there is no indication that x-rays 
were taken.  In any event, there is still no medical opinion 
evidence linking such a diagnosis to the veteran's service-
connected back and left knee disabilities.  

In regard to heel/bone spurs, a VA examiner diagnosed the 
veteran in January 1999 as having plantar fasciitis/heel spur 
syndrome bilaterally.  With respect to this and his other 
foot conditions (forefoot valgus deformity bilaterally, 
tarsal tunnel syndrome, left leg, onychomosis), the examiner 
opined that there was no cause and effect relationship 
between the veteran's service-connected disabilities with the 
conditions of his feet. 

Indeed, the only evidence offered in support of a connection 
between the veteran's claimed left foot disabilities and his 
service-connected back and left knee disabilities consists of 
his own assertions.  The veteran's testimony may constitute 
sufficient evidence when the issue is factual in nature.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, in 
this case, the question is medical and requires an opinion 
from one competent to render such an opinion.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In this case, those competent to render such an opinion have 
not made any such connection.  

Although the veteran testified in April 2002 that his VA 
physician told him that bone spurs and left foot arthritis 
were related to his service-connected back and left knee 
disabilities, records from his physician (consisting of both 
outpatient records and examination reports), do not contain 
such an opinion; indeed, there is no indication that any such 
written opinion actually exists, and the veteran's 
allegations as to what a physician told him does not 
constitute competent medical evidence of the required nexus.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

Under these circumstances, the Board must conclude that the 
criteria for service connection for bone spurs and arthritis 
of the left foot secondary to the veteran's service-connected 
back and left knee disabilities have not been met.  
Accordingly, the claim for secondary service connection must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against this claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.



ORDER

An evaluation greater than 50 percent for residuals of 
fractured vertebrae T-12 and L-1 with demonstrable deformity 
is denied.  

An evaluation greater than 10 percent for internal 
derangement of the left knee is denied.

An evaluation greater than 10 percent for traumatic arthritis 
of the left knee is denied.

Service connection for bone spurs and arthritis of the left 
foot, as secondary to service-connected back and left knee 
disabilities, is denied.


REMAND

At a Central Office hearing in April 2002, the veteran 
presented in writing an informal claim for service connection 
for a right knee disability that he claims is secondary to 
his service-connected back and left knee disabilities.  He 
indicated on the claim that he has had difficulty with the 
right knee for many years and wore a right knee brace.  
Because the outcome of this claim could have a significant 
impact on the currently pending appeal for special monthly 
compensation based on the need for regular aid and attendance 
, it is deemed to be "inextricably intertwined."  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  It follows that 
any Board action on the issue of entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound would be, at this juncture, 
premature.

Accordingly, a remand is warranted so that the RO can 
adjudicate the service connection claim for a right knee 
disability in the first instance.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202.

In May 2002, the veteran submitted to the Board a VA 
examination report for housebound status or permanent need 
for aid and attendance.  According to this report, the 
veteran is, indeed, in need of regular aid and attendance.  
However, this report contains a number of diagnoses, some of 
which are not service-connected, including a missing thumb as 
well as a portion of the index finger.  In other words, the 
evidence of record does not indicate whether the veteran's 
service-connected disabilities alone, incapacitate him to 
such an extent that he would be unable to care for himself 
without the regular assistance of another person, or that it 
renders him housebound.  Thus, the Board finds that the RO 
should obtain a medical opinion to that effect.  The veteran 
is hereby advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2001).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should adjudicate the claim of 
service connection for a right knee 
disability secondary to service-connected 
back and left knee disabilities.  The RO 
should provide full reasons and bases for 
its determination and ensure that all 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 is completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)); Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002).

2.  If the claim of secondary service 
connection for the right knee is denied, 
the veteran and his representative must 
be notified and advised of his appellate 
rights.  The veteran and his 
representative are hereby reminded that 
to obtain appellate jurisdiction of an 
issue not currently in appellate status, 
a timely appeal must be perfected.  While 
the RO must furnish the appellant the 
appropriate time period in which to so, 
the veteran should perfect an appeal of 
the claim of secondary service connection 
for the right knee, if desired, as soon 
as possible to avoid unnecessary delay in 
the consideration of the appeal.

3.  Thereafter, the RO should have the 
veteran undergo VA examination to 
determine whether his service-connected 
disabilities render him in need of 
regular aid and attendance or housebound.  
The entire claims folder to include a 
complete copy of this remand must be made 
available to, and reviewed by, the 
physician designated to examine the 
veteran.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted, and all pertinent 
symptomatology and findings required in 
connection with examination for the 
benefits sought should be reported in 
detail.  After examination of the veteran 
and review of his pertinent medical 
history, the examiner should offer an 
opinion as to whether, notwithstanding 
the existence of any other disability, it 
is as likely as not that the combined 
effects of the veteran's service-
connected back and left knee disabilities 
(and right knee disability, if service 
connection is granted) incapacitate him 
to such an extent that he would be unable 
to care for himself without the regular 
assistance of another person, or that 
such disability would render him 
housebound.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

4.  After completion of the requested 
development, and any other indicated 
development, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority. The RO must 
provide adequate reasons and bases for 
its determinations.

5.  If the claim for special monthly 
compensation benefits continues to be 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



